 



     
BANK OF AMERICA, N.A.
  BANC OF AMERICA SECURITIES LLC
700 Louisiana, 8th Floor
  214 North Tryon St., 18th Floor
Houston, Texas 77002
  Charlotte, North Carolina 28255
 
   
JPMORGAN CHASE BANK, N.A.
  J.P. MORGAN SECURITIES INC.
600 Travis St., 20th Floor
  600 Travis St., 20th Floor
Houston, Texas 77002
  Houston, Texas 77002  
July 6, 2007
   

Devon Energy Corporation
20 North Broadway, Suite 1500
Oklahoma City, Oklahoma 73102-8260
Attention: Jeff Agosta
          Re: $1,000,000,000 Senior Credit Facility
Ladies and Gentlemen:
Bank of America, N.A. (“Bank of America”) is pleased to commit to be the sole
and exclusive administrative agent (in such capacity, the “Administrative
Agent”) for the Senior Credit Facility (as defined in the Summary of Terms and
Conditions) for Devon Energy Corporation (the “Borrower”), and each of Bank of
America and JPMorgan Chase Bank, N.A. (“JPMorgan”) is pleased to commit to lend
up to $150,000,000 of the Senior Credit Facility, upon and subject to the terms
and conditions of this letter and the Summary of Terms and Conditions attached
hereto (the “Summary of Terms”). The commitments of Bank of America and JPMorgan
hereunder are several and not joint obligations.
Banc of America Securities LLC (“BAS”) and J.P. Morgan Securities, Inc. (“JPMS”)
are pleased to advise you of their willingness in connection with the foregoing
commitments to act as joint lead arrangers and book managers (in such
capacities, the “Joint Lead Arrangers”) for the Senior Credit Facility and to
use their best efforts to form a syndicate of financial institutions (the
“Lenders”) reasonably acceptable to you for the Senior Credit Facility.
Bank of America will act as sole and exclusive Administrative Agent for the
Senior Credit Facility and BAS and JPMS will act as Joint Lead Arrangers for the
Senior Credit Facility. No additional agents, co-agents or arrangers will be
appointed and no other titles will be awarded without our prior written
approval. You hereby agree that, effective upon your acceptance of this
Commitment Letter and continuing through August 17, 2007, you shall not solicit
any other bank, investment bank, financial institution, person or entity to
provide, structure, arrange or syndicate the Senior Credit Facility or any other
senior bank-style financing similar to or as a replacement of the Senior Credit
Facility.
The commitments of Bank of America and JPMorgan hereunder and the undertakings
of the Joint Lead Arrangers to provide the services described herein are subject
to the satisfaction of each of the following conditions precedent in a manner
reasonably acceptable to Bank of America, JPMorgan and the Joint Lead Arrangers
(the “Bank Parties”): (a) the accuracy and completeness in all material respects
of all

      (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 



--------------------------------------------------------------------------------



 



Devon Energy Corporation
July 6, 2007
Page 2
representations that you and your affiliates make to the Bank Parties and your
compliance in all material respects with the terms of this Commitment Letter
(including the Summary of Terms) and the Fee Letter (as hereinafter defined);
(b) prior to and during the syndication of the Senior Credit Facility there
shall be no competing offering, placement or arrangement of any syndicated bank
financing by or on behalf of the Borrower or any of its subsidiaries; (c) the
negotiation, execution and delivery of definitive documentation for the Senior
Credit Facility consistent with the Summary of Terms and otherwise reasonably
satisfactory to the Bank Parties (“Definitive Documentation”); (d) no
information or development existing as of the date hereof is disclosed to or
discovered by any Bank Party that was not otherwise available to such Bank Party
on or prior to the date hereof which could reasonably be expected to have a
Material Adverse Effect on the Borrower; and (e) the absence of any change,
effect or development since the date hereof which could reasonably be expected
to have a Material Adverse Effect on the Borrower. The commitments of Bank of
America and JPMorgan hereunder are further subject to the condition that
commitments shall have been received from other Lenders for the remaining
$700,000,000 of the Senior Credit Facility on the terms and conditions referred
to herein and in the Summary of Terms.
For purposes of this letter, the term “Material Adverse Effect” means, when used
in connection with a specified person, any change or effect (or any development
that, insofar as can reasonably be foreseen, is likely to result in any change
or effect) that is materially adverse to the business, properties, assets and
liabilities (taken together), financial condition or results of operations of
such person, and its subsidiaries taken as a whole; provided, however, that
(i) any adverse change, effect or development that is caused by or results from
conditions affecting the United States economy generally or the economy of any
nation or region in which such person or its subsidiaries conducts business that
is material to the business of such person and its subsidiaries, taken as whole,
shall not be taken into account in determining whether there has been (or
whether there could reasonably be foreseen) a “Material Adverse Effect” with
respect to such person, and (ii) any adverse change, effect or development that
is caused by or results from conditions generally affecting the industries
(including the oil and gas industry) in which such person conducts its business
shall not be taken into account in determining whether there has been (or
whether there could reasonably be foreseen) a “Material Adverse Effect” with
respect to such person.
The Joint Lead Arrangers intend to commence syndication efforts promptly after
your acceptance of this Commitment Letter and the Fee Letter. You agree to
actively assist the Joint Lead Arrangers in achieving a syndication of the
Senior Credit Facility that is reasonably satisfactory to you and the Joint Lead
Arrangers. Such assistance shall include (a) your providing and using your
commercially reasonable best efforts to cause your advisors to provide the Bank
Parties and the other Lenders upon request with all information reasonably
deemed necessary by the Bank Parties to complete syndication; (b) your
assistance in the preparation of an Information Memorandum to be used in
connection with the syndication of the Senior Credit Facility; (c) your using
commercially reasonable best efforts to ensure that the syndication efforts of
the Joint Lead Arrangers benefit materially from your existing lending and
investment banking relationships; and (d) otherwise assisting the Joint Lead
Arrangers in their syndication efforts, including by making the senior
management and advisors of the Borrower and its subsidiaries available from time
to time to attend and make presentations regarding the business and prospects of
the Borrower and its subsidiaries, as appropriate, at one or more meetings of
prospective Lenders.

      (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 



--------------------------------------------------------------------------------



 



Devon Energy Corporation
July 6, 2007
Page 3
It is understood and agreed that the Joint Lead Arrangers will manage and
control all aspects of the syndication in consultation with you, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders. It is understood and agreed that no Lender
participating in the Senior Credit Facility will receive compensation from you
in order to obtain its commitment, except on the terms contained herein and in
the Summary of Terms or as otherwise consented to by the Bank Parties. It is
also understood and agreed that the amount and distribution of the fees among
the Lenders will be determined by the Borrower, the Administrative Agent and the
Joint Lead Arrangers.
You hereby represent, warrant and covenant that (a) all information (other than
the Projections (defined below)) which has been or is hereafter made available
to the Joint Lead Arrangers, the Administrative Agent or the Lenders by you or
any of your representatives (or on their behalf) in connection with the
transactions contemplated hereby (the “Information”), when taken as a whole, is
and will be complete and correct in all material respects and does not and will
not contain any untrue statement of a material fact or omit to state a material
fact (other than industry-wide risks normally associated with the types of
businesses conducted by the Borrower and its subsidiaries) necessary to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made, provided that all such
Information and Projections are to be viewed in conjunction with all reports,
statements, schedules and other information included in filings made by the
Borrower and its subsidiaries with the Securities and Exchange Commission, and
(b) all financial projections concerning the Borrower and its subsidiaries that
have been or are hereafter made available to the Joint Lead Arrangers, the
Administrative Agent or the Lenders by you or any of your representatives in
connection with the transactions contemplated hereby (the “Projections”) have
been or will be prepared in good faith based upon assumptions you believe to be
reasonable. You agree to furnish us with such Information and Projections as we
may reasonably request and to supplement the Information and the Projections
from time to time until the execution of the Definitive Documentation so that
the representation and warranty contained in the immediately preceding sentence
is materially correct on the date of such execution. You understand that in
issuing this commitment and in arranging and syndicating the Senior Credit
Facility, the Bank Parties are and will be using and relying on the Information
and the Projections (collectively, the “Pre-Commitment Information”) without
independent verification thereof.
You acknowledge that (a) one or more of the Bank Parties on your behalf will
make available the Pre-Commitment Information to the proposed syndicate of
Lenders by posting the Pre-Commitment Information on IntraLinks or another
similar electronic system and (b) certain prospective Lenders (such Lenders,
“Public Lenders”; all other Lenders, “Private Lenders”) may have personnel that
do not wish to receive material non-public information (within the meaning of
the United States federal securities laws, “MNPI”) with respect to the Borrower
or its affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such entities’ securities. If requested, you will assist us in preparing an
additional version of the Pre-Commitment Information not containing MNPI (the
“Public Information Materials”) to be distributed to prospective Public Lenders.
Before distribution of any Pre-Commitment Information (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Pre-Commitment Information and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information and confirming the absence of MNPI
therefrom. In addition, at

      (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 



--------------------------------------------------------------------------------



 



Devon Energy Corporation
July 6, 2007
Page 4
our request, you shall identify Public Information Materials by clearly and
conspicuously marking the same as “PUBLIC”.
You agree that any of the Bank Parties on your behalf may distribute the
following documents to all prospective Lenders, unless you advise the Bank
Parties in writing (including by email) within a reasonable time prior to their
intended distributions that such material should only be distributed to
prospective Private Lenders: (a) administrative materials for prospective
Lenders such as lender meeting invitations and funding and closing memoranda,
(b) notifications of changes to Senior Credit Facility’s terms and (c) other
materials intended for prospective Lenders after the initial distribution of the
Pre-Commitment Information, including drafts and final versions of definitive
documents with respect to the Senior Credit Facility. If you advise us that any
of the foregoing items should be distributed only to Private Lenders, then the
Bank Parties will not distribute such materials to Public Lenders without
further discussions with you. You agree (whether or not any Pre-Commitment
Information is marked “PUBLIC”) that Pre-Commitment Information made available
to prospective Public Lenders in accordance with this Commitment Letter shall
not contain MNPI.
By executing this Commitment Letter, you agree to reimburse the Joint Lead
Arrangers and the Administrative Agent from time to time on written demand
therefor for all reasonable and documented out-of-pocket fees and expenses
(including, but not limited to, the reasonable and documented fees,
disbursements and other charges of Thompson & Knight L.L.P., as counsel to the
BAS and the Administrative Agent and due diligence expenses) incurred in
connection with the Senior Credit Facility, the syndication thereof and the
preparation of the Definitive Documentation therefor.
You agree to indemnify and hold harmless each of the Joint Lead Arrangers, the
Administrative Agent, each Lender and each of their affiliates and their
respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable and documented fees, disbursements and other charges
of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(a) any matters contemplated by this Commitment Letter or any related
transaction or (b) the Senior Credit Facility or any use made or proposed to be
made with the proceeds thereof (in all cases, whether or not caused by or
arising, in whole or in part, out of the negligence of the Indemnified Party),
except to the extent such claim, damage, loss, liability or expense is found in
a final judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct. You shall not be
liable for any settlement of any such proceeding effected without your written
consent, but if settled with such consent or if there shall be a final judgment
for the plaintiff, you shall indemnify the Indemnified Parties from and against
any loss or liability by reason of such settlement or judgment subject to your
rights in this paragraph to claim exemption from your indemnity obligations. You
shall not, without the prior written consent of any Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Party is or could reasonably be expected to become a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability or claims that are the subject matter of such proceeding. In the
case of an investigation, litigation or proceeding to which the indemnity in
this paragraph applies, such indemnity shall be effective whether or

      (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 



--------------------------------------------------------------------------------



 



Devon Energy Corporation
July 6, 2007
Page 5
not such investigation, litigation or proceeding is brought by you, your equity
holders or creditors or an Indemnified Party, whether or not an Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. You also agree that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to you or your subsidiaries or affiliates or to your or their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of the Senior Credit Facility, except to the extent
of direct, as opposed to special, indirect, consequential or punitive, damages
determined in a final judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
It is further agreed that Bank of America and JPMorgan shall only have liability
to you (as opposed to any other person), that each of Bank of America and
JPMorgan shall be liable solely in respect of its own commitment to the Senior
Credit Facility on a several, and not joint, basis with any other Lender, and
that such liability shall only arise to the extent damages have been caused by a
breach of Bank of America’s or JPMorgan’s obligations hereunder to negotiate in
good faith Definitive Documentation for the Senior Credit Facility on the terms
set forth herein as determined in a final judgment by a court of competent
jurisdiction. Notwithstanding any other provision of this Commitment Letter, no
Indemnified Party shall be liable for any damages arising from the use by others
of information or other materials obtained through electronic telecommunications
or other information transmission systems except to the extent such damages are
found in a final judgment of a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.
This Commitment Letter relating to the arrangement, management and structure of
the Senior Credit Facility and the separate Fee Letters of even date herewith
among you and the various Bank Parties relating to arrangement fees, the upfront
fees and the Administrative Agent’s fees (collectively, the “Fee Letter”) and
the contents hereof and thereof are confidential and, except for disclosure
hereof or thereof on a confidential basis to your accountants, attorneys and
other professional advisors retained by you in connection with the Senior Credit
Facility or as otherwise required by law (including any judicial or
administrative proceeding), may not be disclosed in whole or in part to any
person or entity without our prior written consent; provided, however, it is
understood and agreed that you may disclose this Commitment Letter (including
the Summary of Terms) but not the Fee Letter after your acceptance of this
Commitment Letter and the Fee Letter, in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges. The Bank Parties shall be permitted to use information related to the
syndication and arrangement of the Senior Credit Facility in connection with
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, provided that the content and final
form of any such press releases/transactional updates shall be reasonably
acceptable to the Borrower. The Bank Parties hereby notify you that pursuant to
the requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”), each of them is required to obtain,
verify and record information that identifies you, which information includes
your name and address and other information that will allow the Bank Parties to
identify you in accordance with the Act.
You acknowledge that the Bank Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Bank Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and that they will treat
confidential information relating to you and your affiliates with the same
degree of care as they treat their own confidential information. The Bank
Parties further advise you that they will not make available to you confidential
information that they have obtained or may obtain from any other customer.

      (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 



--------------------------------------------------------------------------------



 



Devon Energy Corporation
July 6, 2007
Page 6
In connection with the services and transactions contemplated hereby, you agree
that the Bank Parties are permitted to access, use and share with any of their
bank or non-bank affiliates, agents, advisors (legal or otherwise) or
representatives any information concerning you or any of your affiliates that is
or may come into the possession of the Bank Parties or any of such affiliates.
Each of the Bank Parties agrees to keep confidential the information furnished
or made available to it pursuant to this Commitment Letter; provided that
nothing herein shall prevent such Bank Party from disclosing any information
furnished or made available to it by the Borrower (i) to any Lender that agrees
to keep such information confidential on substantially similar terms, (ii) as
required by any law, rule, or regulation or upon the order of any court,
administrative agency or regulatory authority; provided that such Bank Party
shall notify the Borrower if such disclosure is required unless it is prohibited
from doing so under any such order or applicable law, (iii) that is or becomes
available to the public or that is or becomes available to us, other than (x) as
a result of a disclosure by such Bank Party prohibited by this Commitment Letter
or by any other confidentiality agreement entered into by such Bank Party with
respect to such information or (y) from a source which such Bank Party knows was
required to keep such information confidential, (iv) in connection with any
litigation to which any Indemnified Party may be a party with respect to this
Commitment Letter, the Fee Letter, or the transactions contemplated hereby or
thereby and (v) as expressly permitted by this Commitment Letter with respect to
marketing, press releases or other transactional updates reasonably acceptable
to the Borrower.
In connection with all aspects of each transaction contemplated by this letter,
you acknowledge and agree, and acknowledge your affiliates’ understanding, that:
(i) the Senior Credit Facility and any related arranging or other services
described in this letter is an arm’s-length commercial transaction between you
and your affiliates, on the one hand, and the Bank Parties, on the other hand,
and you are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated by this letter;
(ii) in connection with the process leading to such transaction, each of the
Bank Parties is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for you or any of your affiliates,
stockholders, creditors or employees or any other party; (iii) none of the Bank
Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in your or your affiliates’ favor with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any of the Bank Parties has advised or is currently advising you or your
affiliates on other matters) and none of the Bank Parties has any obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this letter; (iv) the Bank
Parties and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from yours and your affiliates
and the Bank Parties have no obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Bank
Parties have not provided any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby and you have consulted
your own legal, accounting, regulatory and tax advisors to the extent you have
deemed appropriate. You hereby waive and release, to the fullest extent
permitted by law, any claims that you may have against the Bank Parties with
respect to any breach or alleged breach of agency or fiduciary duty arising out
of or related to any of the transactions contemplated hereby or the process
leading thereto.
The provisions of the immediately preceding six paragraphs shall remain in full
force and effect regardless of whether any Definitive Documentation for the
Senior Credit Facility shall be executed and delivered, and notwithstanding the
termination of this letter or any commitment or undertaking hereunder, but upon
the execution of Definitive Documentation, any matter which is expressly covered
during the

      (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 



--------------------------------------------------------------------------------



 



Devon Energy Corporation
July 6, 2007
Page 7
applicable time period by comparable provisions of the Definitive Documentation
shall be deemed, on a prospective basis, to be superseded by the comparable
provisions, if any, of such Definitive Documentation.
This Commitment Letter and the Fee Letter may be executed in counterparts which,
taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by telecopier or
facsimile shall be effective as delivery of a manually executed counterpart
thereof.
This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each of you and the Bank
Parties hereby irrevocably waives any and all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment Letter (including,
without limitation, the Summary of Terms), the Fee Letter, the transactions
contemplated hereby and thereby or the actions of the Bank Parties in the
negotiation, performance or enforcement hereof. The commitments and undertakings
of the Bank Parties may be terminated by us, if you fail to perform your
obligations under this Commitment Letter or the Fee Letter on a timely basis.
Any legal action or proceeding with respect to this Commitment Letter or the Fee
Letter may be brought in the courts of the State of New York sitting in New York
City or of the United States for the Southern District of such state, and by
execution and delivery of this Commitment Letter, the Borrower and each Bank
Party consents, for itself and in respect of its property, to the non-exclusive
jurisdiction of those courts. The Borrower and each Bank Party irrevocably
waives any objection, including without limitation any objection to the laying
of venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any action or proceeding in such jurisdiction
in respect of this Commitment Letter or the Fee Letter. The Borrower and each
Bank Party waives personal service of any summons, complaint or other process,
which may be made by any other means permitted by the law of such state.
This Commitment Letter, together with the Summary of Terms and the Fee Letter,
embodies the entire agreement and understanding among the Bank Parties, you and
your affiliates with respect to the Senior Credit Facility and supercedes all
prior agreements and understandings relating to the specific matters hereof.
However, please note that the terms and conditions of the commitments of Bank of
America and JPMorgan and the undertakings of the Joint Lead Arrangers hereunder
are not limited to those set forth herein or in the Summary of Terms. Those
matters that are not covered or made clear herein or in the Summary of Terms or
the Fee Letter are subject to mutual agreement of the parties. No party has been
authorized by any Bank Party to make any oral or written statements that are
inconsistent with this Commitment Letter. This Commitment Letter is not
assignable by any Borrower without our prior written consent and is intended to
be solely for the benefit of the parties hereto and the Indemnified Parties.
This offer will expire at 5:00 p.m. Central Daylight Time on July 11, 2007
unless you execute this letter and the Fee Letter and return them to us prior to
that time (which may be by facsimile transmission), whereupon this letter and
the Fee Letter (each of which may be signed in one or more counterparts) shall
become binding agreements. Thereafter, this undertaking and commitment will
expire on August 17, 2007 unless Definitive Documentation for the Senior Credit
Facility is executed and delivered prior to such date.

      (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 



--------------------------------------------------------------------------------



 



Devon Energy Corporation
July 6, 2007
Page 8
THIS WRITTEN AGREEMENT (WHICH INCLUDES THE SUMMARY OF TERMS) AND THE FEE LETTER
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[The balance of this page is intentionally left blank]

      (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 



--------------------------------------------------------------------------------



 



We are pleased to have the opportunity to work with you in connection with this
important financing.

            Very truly yours,

BANK OF AMERICA, N.A.
      By:   /s/ Gabe Gomez         Name:   Gabe Gomez        Title:   Vice
President     

            BANC OF AMERICA SECURITIES LLC
      By:   /s/ Allison Randall         Name:   Allison Randall        Title:  
Vice President     

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Robert W. Traband         Name:   Robert W. Traband       
Title:   Executive Director     

            J. P. MORGAN SECURITIES INC.
      By:   /s/ Lisa Koptf         Name:   Lisa Koptf        Title:   Vice
President     

            DEVON ENERGY CORPORATION
      By:   /s/ Jeffrey A. Agosta         Name:   Jeffrey A. Agosta       
Title:   Vice President, Corporate Finance and Treasurer     

 



--------------------------------------------------------------------------------



 



(DEVON LOGO) [d48244d4824403.gif]
SUMMARY OF TERMS AND CONDITIONS
DEVON ENERGY CORPORATION
$1,000,000,000 364-DAY SENIOR CREDIT FACILITY

     
Borrower:
  Devon Energy Corporation, a Delaware corporation (“Borrower”).
 
   
Guarantors
  The Senior Credit Facility (defined below) shall be guaranteed by Devon
Financing Corporation, U.L.C. (the “ULC”). The guarantee shall have the same
terms as the guarantee of the Existing Senior Credit Facility (defined below).
 
   
Administrative Agent:
  Bank of America, N.A. (the “Administrative Agent” or “Bank of America”) will
act as sole and exclusive administrative agent under the Senior Credit Facility.
 
   
Joint Lead Arrangers and Book Managers:
  Banc of America Securities LLC and J.P. Morgan Securities Inc. (the “Joint
Arrangers”).
 
   
Lenders:
  A syndicate of financial institutions including Bank of America and JPMorgan
Chase Bank, N.A. (“JP Morgan”) arranged by the Joint Arrangers, which
institutions shall be acceptable to the Borrower and the Administrative Agent.
 
   
Facility Amount:
  $1 billion or such other amount as provided for under the Accordion section of
this Summary of Terms and Conditions, but in no event to exceed $2 billion.
 
   
Type of Facility:
  364-day revolving credit facility with Term-Out Option (the “Senior Credit
Facility”).
 
   
Accordion:
  The Borrower shall have the right, without the consent of any of the Lenders
but with the prior approval of the Administrative Agent, to cause from time to
time an increase in the amount of the Senior Credit Facility in minimum
increments of $50,000,000 up to $2 billion, by adding one or more additional
Lenders or by allowing one or more Lenders to increase their respective
commitments, provided that no default under the Senior Credit Facility has
occurred that is then continuing.
 
   
Closing Date:
  The execution of definitive loan documentation, to occur on or before
August 17, 2007 or such later date as may be agreed upon by the Borrower, the
Administrative Agent and the Joint Arrangers (the “Closing Date”).

      (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 



--------------------------------------------------------------------------------



 



     
Purpose:
  The proceeds of the Senior Credit Facility shall be used for short to
medium-term liquidity needs, including, but not limited to, commercial paper
backstop and general corporate purposes.
 
   
Interest Rates:
  As set forth in Addendum I.
 
   
Maturity:
  The Senior Credit Facility shall terminate and all amounts outstanding
thereunder shall be due and payable 364 days from the Closing Date, subject to
the Borrower’s election of the Term-Out Option.
 
   
Term-Out Option:
  Provided that (i) no default or event of default under the Senior Credit
Facility shall have occurred and be then continuing and (ii) all representations
and warranties (including without limitation the representation and warranty as
to no material adverse change and no material litigation) are true and correct
as of the date of conversion, the outstanding principal amount of loans under
the Senior Credit Facility on such maturity date may, at the Borrower’s election
and without the consent of any Lender, be converted to a term loan which will be
repayable in a single payment 12 months from such maturity date.
 
   
Financial Covenant:
  Funded Debt to Total Capitalization of 65%.
 
   
Representations, Warranties, Covenants And Events Of Default:
  The Senior Credit Facility will have substantially the same representations
and warranties, affirmative and negative covenants, and events of default as
those set forth in the Credit Agreement effective as of April 7, 2006, as
amended (the “Existing Senior Credit Facility”), among the Borrower, the
Canadian Borrowers (as defined therein), the Administrative Agent and certain
lenders, modified as appropriate for the Senior Credit Facility in a manner
reasonably acceptable to the Borrower, the Administrative Agent, the Joint
Arrangers and the Lenders reflecting, among other things, the terms and
conditions set forth herein and in the Commitment Letter and the Fee Letter for
the Senior Credit Facility.
 
   
Conditions Precedent
To Closing:
  The effectiveness (and the initial funding) of the Senior Credit Facility will
be subject to satisfaction of the conditions precedent deemed reasonably
appropriate by the Administrative Agent and the Lenders including, but not
limited to, the following:
 
   
 
 
(i) The negotiation, execution and delivery of definitive loan documentation
(the “Definitive Documentation”) and satisfactory legal opinions and other
customary closing documents for the Senior Credit Facility satisfactory to the
Joint Arrangers, the Administrative Agent and the Lenders.
 
   
 
 
(ii) There shall not have occurred an event which would reasonably be expected
to have a material and adverse effect upon (a) the

 
    (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 



--------------------------------------------------------------------------------



 



     
 
 
Borrower’s consolidated financial condition, (b) the Borrower’s consolidated
operations, properties or business, considered as a whole, (c) the Borrower’s
ability to timely pay its obligations under the Senior Credit Facility, or
(d) the enforceability of the material terms of any of the Definitive
Documentation or the Senior Credit Facility (“Material Adverse Effect”).
 
   
 
 
(iii) All accrued fees and expenses of the Joint Arrangers and the
Administrative Agent (including without limitation the fees and expenses of
counsel for the Administrative Agent) shall have been paid.
 
   
 
 
(iv) The Administrative Agent shall have received, at least five business days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.
 
   
Conditions Precedent To Each Borrowing, Commitment Increase and Election of
Term-Out Option:
  Each borrowing, the exercise of the Accordion and the election of the Term-Out
Option under the Senior Credit Facility will be subject to satisfaction of the
following conditions precedent: (i) all of the representations and warranties in
the Definitive Documentation shall be true and correct in all material respects
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date); and (ii) no defaults or events of
default shall exist, or would result from such proposed borrowing.
 
   
Pricing/Fees/ Expenses:
  As set forth in Addendum I.

      (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 



--------------------------------------------------------------------------------



 



ADDENDUM I
PRICING, FEES AND EXPENSES

     
Facility Fee:
  The Borrower will pay a fee (the “Facility Fee”), determined in accordance
with the Performance Pricing grid set forth below, on each Lender’s commitment
amount, regardless of usage. The Facility Fee is payable quarterly in arrears
commencing upon the Closing Date.
 
   
Utilization Fee:
  The Borrower will pay a fee (the “Utilization Fee”), determined in accordance
with the Performance Pricing grid set forth below, on all outstanding loans
under the Senior Credit Facility if the aggregate outstanding loans exceed 50%
of the aggregate amount of the Senior Credit Facility. The Utilization Fee is
payable quarterly in arrears commencing upon the Closing Date.
 
   
Term-Out Premium:
  The Borrower will pay a fee (the “Term-Out Premium”), determined by
multiplying 25 basis points (0.25%) times the outstanding principal amount of
loans under the Senior Credit Facility that are converted into a term loan on
the original maturity date of the Senior Credit Facility. The Term-Out Premium
shall be paid on the original maturity date of the Senior Credit Facility and
will be shared proportionately by the Lenders under the Senior Credit Facility.
 
   
Senior Credit
Facility Interest
Rates:
  The Senior Credit Facility shall bear interest at a rate as follows:
 
  (a) Each LIBOR Loan shall bear interest at a rate equal to LIBOR plus the
Applicable Margin.
 
   
 
 
(b) Each Base Rate Loan shall bear interest at a rate equal to the higher of
(i) the Bank of America prime rate and (ii) the Federal Funds rate plus .50%.
 
   
 
  The Borrower may select interest periods for LIBOR Loans of (i) 1, 2, 3 or
6 months, or (ii) subject to availability from each Lender, 9 or 12 months.
 
   
 
  A penalty rate shall apply on past due amounts at a rate per annum of 2% above
the applicable interest rate.

      (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 



--------------------------------------------------------------------------------



 



     
Performance Pricing:
  The Facility Fee and Applicable Margin for LIBOR Loans shall be, at any time,
the rate per annum (expressed in basis points) set forth in the table below
opposite the non-credit enhanced senior unsecured long-term debt rating of the
Borrower by Standard & Poor’s Ratings Group and Moody’s Investors Service Inc.
(In the case of a split rating, the higher rating will apply and in the case of
a multiple split rating, the rating that is one level lower than the higher
rating will apply.)

                                          All-in       All-in     Senior
Unsecured       Applicable Margin   Drawn Cost   Utilization   Drawn Cost Level
  Debt Rating   Facility Fee   For LIBOR Loans   (<50% Usage)   Fee   (>50%
Usage) I   ³A-/A3     4.0   21.0   25.0     5.0   30.0 II   BBB+/Baa1     5.0  
25.0   30.0     5.0   35.0 III   BBB/Baa2     7.0   33.0   40.0     5.0   45.0
IV   BBB-/Baa3     9.0   46.0   55.0   10.0   65.0 V   £BB+/Ba1   10.5   59.5  
70.0   10.0   80.0

     
Calculation of Interest and Fees:
  Other than calculations in respect of interest on Base Rate Loans, (which
shall be made on the basis of actual number of days elapsed in a 365/366 day
year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360 day year.
 
   
Cost and Yield Protection:
  Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability and reserves, without offset and
payments free and clear of withholding or other taxes.
 
   
Expenses:
  The Borrower will pay the expenses of the Administrative Agent and each Lender
in connection with the enforcement of any loan documentation.

 
    (BANK OF AMERICA LOGO) [d48244d4824401.gif]   (JPMORGAN LOGO)
[d48244d4824402.gif]

 